United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 20-1571
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

             Maria Morales-Martinez, also known as Dalia Espinoza

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                    Appeal from United States District Court
                    for the Northern District of Iowa - Eastern
                                  ____________

                          Submitted: November 10, 2020
                            Filed: November 19, 2020
                                  [Unpublished]
                                  ____________

Before BENTON, KELLY, and GRASZ, Circuit Judges.
                           ____________

PER CURIAM.

       Maria Morales-Martinez appeals the district court’s1 judgment entered after a
jury found her guilty of knowingly using a false identification document as evidence

      1
       The Honorable C.J. Williams, United States District Judge for the Northern
District of Iowa.
of authorized employment, in violation of 18 U.S.C. § 1546(a), and of misusing a
social security number not assigned to her, in violation of 42 U.S.C. § 408(a)(7)(B).
Her counsel has moved for leave to withdraw, and has filed a brief under Anders v.
California, 386 U.S. 738 (1967), arguing the district court erred in denying her
motion to dismiss based on prosecutorial vindictiveness, and challenging the
sufficiency of the evidence.

      After careful review, we conclude the district court did not err in denying
Morales-Martinez’s motion to dismiss based on prosecutorial vindictiveness. See
United States v. Chappell, 779 F.3d 872, 878-79 (8th Cir. 2015) (standard of review).
There was no evidence to support the claim that the government acted out of
vindictiveness or retaliated against Morales-Martinez for exercising any right. See
United States v. Williams, 793 F.3d 957, 963-64 (8th Cir. 2015) (discussing a
defendant’s burden of proof for vindictive-prosecution claim).

       Furthermore, we conclude the evidence was sufficient to support Morales-
Martinez’s convictions. The evidence at trial established, in part, that Morales-
Martinez knew she could not work under her own name due to her unlawful presence
in the United States, provided her employer with a Form I-9, Form W-4, and social
security card bearing another individual’s name and social security number, and
provided a fake driver’s license with her picture but a name matching the social
security card. Viewing the evidence in the light most favorable to the verdict, a
reasonable juror could have concluded beyond a reasonable doubt that Morales-
Martinez knew the social security card was unlawfully obtained for purposes of her
§ 1546(a) conviction, and that she acted with an intent to deceive for purposes of her
§ 408(a)(7)(B) conviction. See United States v. Gonzalez-Esparsa, 956 F.3d 1015,
1017-18 (8th Cir. 2020) (discussing standard of review and elements of offenses);
United States v. Machorro-Xochicale, 840 F.3d 545, 549 (8th Cir. 2016).




                                         -2-
       Finally, we have independently reviewed the record under Penson v. Ohio, 488
U.S. 75 (1988), and have found no non-frivolous issues for appeal. Accordingly, we
grant counsel’s motion to withdraw, and we affirm the judgment.
                        ______________________________




                                        -3-